Citation Nr: 1047135	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  05-41 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for degenerative joint disease 
of the cervical spine.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service September 1965 to August 1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In 
February 2008, the Board remanded this appeal for further 
development.  In August 2008, the Board denied the claim, and the 
Veteran appealed to the Court of Appeals for Veterans Claims 
(Court).  In July 2009, the Court vacated the Board's decision 
and remanded the claim for readjudication in accordance with the 
Joint Motion for Remand.  In January 2010, the Board requested a 
specialist medical opinion through a Veterans Heath 
Administration (VHA) directive, and the requested opinion was 
received in May 2010.  All necessary development has been 
completed, and this case is now before the Board for 
adjudication.

The Veteran presented testimony at a Board hearing in April 2007.  
A transcript of the hearing is associated with the claim folder.  
The Veterans Law Judge who presided over the hearing is no longer 
with the Board.  The law requires that the Veterans Law Judge who 
conducts a hearing on appeal must participate in any decision 
made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 
C.F.R. § 20.707 (2010).  Accordingly, the Veteran was offered the 
opportunity to testify at a new hearing.  In an October 2010 
correspondence, the Veteran indicated that he did not desire 
another hearing.  


FINDING OF FACT

There is an approximate balance of positive and negative evidence 
as to whether the Veteran's current cervical spine disorder is 
related to service.




CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for 
service connection for degenerative joint disease of the cervical 
spine are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110.  That an injury or disease occurred in service 
is not enough; there must be a chronic disability resulting from 
that injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition to the above requirements, there are alternative 
methods of establishing service connection under 38 C.F.R. § 
3.303(b).  For example, a claimant may establish service 
connection by chronicity.  Chronicity is established if the 
claimant can demonstrate (1) the existence of a chronic disease 
in service and (2) present manifestations of the same disease.  
See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the 
claimant may establish service connection by continuity of 
symptomatology.  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) there is post service evidence of the same 
symptomatology; and (3) there is medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Savage, 10 Vet. 
App. at 495. 

The Veteran is seeking service connection for a cervical spine 
disability, which he contends results from an injury he received 
in service when a steel hatch fell on his head.  There is no 
record of such an injury in his service medical records, and no 
neck or head injuries were noted at his separation physical 
examination.  At the Board hearing in April 2007, the Veteran 
presented a June 2006 letter from the Navy corpsman who treated 
him in service, relating that the Veteran sustained a laceration 
to his head as a result of being hit by a hatch cover and was 
treated with suturing and dressing of the wound.  The Veteran 
reports that he first sought chiropractic care for his neck in 
the 1970s and that his neck pain has gradually increased since 
service.  

The evidence includes private treatment records dated from 
December 1995 to January 1996, which show that the Veteran was 
treated for pain, weakness, and limited range of motion in his 
lumbar spine and lower extremities.  The claims file contains a 
March 2005 statement from E.B., a chiropractor who has treated 
the Veteran, which states that the Veteran has degenerative 
changes throughout the cervical spine, including disc space 
narrowing with spurring and arthritic changes of the posterior 
joints.  He states that the type of arthritis the Veteran has 
occurs after cervical spine injuries and will manifest on x-rays 
years later.  Additionally, the record contains a May 2005 
statement from C.C., M.D., in which he asserts that the Veteran's 
neck pain is most likely associated with his in-service head 
injury.  

Pursuant to the Board's remand instructions, the Veteran 
underwent a VA examination of his spine in March 2008.  The 
examiner reviewed the claims file, including the corpsman's 
statement, and noted that the Veteran had not complained of neck 
pain at the time of the injury or at any time during service.  
Rather, he reported that his neck pain "only began later" and 
had worsened in the last four to five years.  The examiner stated 
that, contrary to the chiropractor's assertions, the Veteran's 
type of disease is frequently found in older adults, often 
asymptomatically, and does not necessarily result from a 
traumatic injury.  He opined that, as there were no service 
medical records documenting a specific injury to the neck itself, 
"it would be difficult to establish a neck injury in general 
from the steel hatch incident."  He concluded that the Veteran's 
cervical disease is not at least as likely as not related to his 
in-service head injury.  

In response, the Veteran submitted a statement pointing out that 
medical facilities on board the ship were very limited and it was 
not possible to make x-rays at the time of his injury.  Thus, he 
argues, the full extent of his injury could not be known at that 
time.  He also provided an August 2009 letter from B.B., M.D., an 
orthopedic surgeon, who opines that the Veteran's current 
cervical spine problems are caused by his service injury.  

In January 2010, the Board asked a VA orthopedic surgeon with the 
VHA to review the record and comment on the conflicting evidence.  
The specialist noted that there is little objective evidence in 
the record.  He stated that the presence of radiographic changes 
in the cervical spine is not conclusive since such changes are 
common in individuals of the Veteran's age.  However, he found no 
reason to contradict the opinion of the private providers that 
the Veteran's current disability is a result of his in-service 
injury.

After careful consideration, the Board concludes that there is an 
approximate balance of positive and negative evidence as to 
whether the Veteran's cervical spine disability is related to 
service.  The evidence establishes that he suffered a head injury 
in service and that he currently has degenerative joint disease 
of the cervical spine.  Although he did not report subsequent 
neck pain during service or at separation, he has testified that 
he had gradually worsening pain since the 1970s.  The record 
includes the Veteran's assertions that he was treated for neck 
and back pain since the early 1970s made at the April 2007 
hearing and during treatment with a private physician and 
chiropractor.  His competent testimony regarding his physical 
complaints establishes continuity of symptomatology.  The VA 
examiner provided a thorough examination and a well-supported 
opinion that the Veteran's current disability is not related to 
service; however, three private medical providers, who are also 
familiar with the Veteran's history and current disability, have 
reached the opposite conclusion.  Therefore, resolving all doubt 
in the Veteran's favor, service connection for degenerative joint 
disease of the cervical spine is granted.

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  With regard to 
the issue decided herein, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.   


ORDER

Service connection for degenerative joint disease of the cervical 
spine is granted.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


